Judgment, Supreme Court, Suffolk County (Donald Kitson, J., and a jury), entered *210July 29, 1994, awarding plaintiff wife a divorce on the ground of cruel and inhuman treatment, unanimously affirmed, with costs.
Giving deference to the jury’s assessment of credibility in favor of the wife (Dunne v Dunne, 172 AD2d 482), her proof of the husband’s conduct towards her, including public and private denigration, calling her crazy and threatening to have her committed to a mental institution, threatening to burn down their house, threatening her with financial ruin, committing an act of physical abuse and intimidation, and constantly ignoring her and refusing to communicate or have sexual relations with her for years on end, all of which caused her decreased appetite, lost sleep, nausea, stress, and anxiety, amply supports the finding of cruel and inhuman treatment (Smith v Smith, 206 AD2d 255, lv dismissed 84 NY2d 977; McKilligan v McKilligan, 156 AD2d 904; Reck v Reck, 149 AD2d 934). The court properly charged the jury to consider the long term duration of the marriage in its determination (see, Brady v Brady, 64 NY2d 339). Concur—Rosenberger, J. P., Rubin, Nardelli and Tom, JJ.